DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7,9-11,13-17 and 19-23, in the reply filed on 06/07/2022 was acknowledged.
Claims 8,12,18, 24-33 were canceled. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5, 9-11, 13-14, 16-17, 19, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wirz (20190067232) in view of McGraw (2014/0235012).
Regarding claim 1,   figure 5 [0002-0003], Wirz disclose:
  1. (Original) A device comprising: a carrier plate 240; and a die 210 including a mating surface with a patterned thin film 260 surface the thin film is made of metal or metal oxide bonded to the carrier plate 240 using a solder preform 280 with voids 246 that overlay the patterned thin film on the die 210, wherein the thin film surface is disposed opposite a moat 245 in a mating surface of the carrier plate 240, and wherein the regions with the voids 246 remain free of solder 280 when the solder 280 is reflowed; except that the die included micronozzles for OVJP.  

    PNG
    media_image1.png
    408
    656
    media_image1.png
    Greyscale
 
McGraw discloses a device 300/400/600 (figs 1-6) having a substrate 110/210/390 with multilayer stack 115,120,125,135,140,145,150,155 (fig 1, or  215,220,225,230 (fig 2) ; thereon, and a die with micronozzle array for OVJP ([0027], [0041-0085].


    PNG
    media_image2.png
    520
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    417
    476
    media_image3.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Wirz to teachings of the die with micronozzle array for OVJP as taught by McGraw, because the die with micronozzle array is well known in the art to use for OVJP in the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, figure 5 [0002-0003], Wirz and McGraw disclose:
2. (Original) The device of claim 1, wherein the metal oxide surface (figs 1-6, McGraw) is disposed on one side of the device 110/210/300 (figs 1-6, McGraw), and the moat 245 and at least one port are disposed on the face of the carrier plate affixed to the side of the of the device with the metal oxide surface.  

As to claim 3, figure 5 [0002-0003], Wirz and McGraw disclose:
3. (Original) The device of claim 1, wherein the die 110/210/300/400/600 (figs 1-6) further comprises: a thin metal film stack (see mark up figs 1-6; McGraw) disposed on the die 110/210/300/400/600 to promote adhesion of the solder 280 prior to the deposition of the patterned thin film.  


    PNG
    media_image4.png
    423
    663
    media_image4.png
    Greyscale

As to claim 4, figure 5 [0002-0003], Wirz and McGraw disclose:
4. (Original) The device of claim 3, wherein the stack comprises an adhesion layer 270.  

As to claim 5, figure 5 [0002-0003], Wirz and McGraw disclose:
5. (Original) The device of claim 3, wherein the stack comprises a diffusion blocking layer 250.  
As to claim 9, figure 5 [0002-0003], Wirz and McGraw disclose:
9. (Original) The device of claim 3, wherein the patterned thin film is the thin metal film stack that promotes adhesion and is patterned to leave bare spots on the die.

As to claim 10, figure 5 [0002-0003], Wirz and McGraw disclose:
10. The device of claim 1, wherein the patterned thin film of metal is at least one selected from the group consisting of: Al, Ti, and Cr.  

As to claim 11, figure 5 [0002-0003], Wirz and McGraw disclose:
11. (Original) The device of claim 1, wherein the solder free regions are discontinuous.  

As to claim 13, figure 5 [0002-0003], Wirz and McGraw disclose:
13. (Original) The device of claim 1, further comprising: one or more sealed fluid connections disposed between the die and the carrier plate with each fluid connection passing through a different solder free region.  

As to claim 14, figure 5 [0002-0003], Wirz and McGraw disclose:
14. (Original) The device of claim 1, wherein perimeters of the regions covered by a patterned thin film of metal covered by the metal oxide surface correspond to a pattern of the moat or other topographical features to contain the flow of solder formed by bonding the die face onto the carrier plate.
 
As to claim 16, figure 5 [0002-0003], Wirz and McGraw disclose:
16. (Original) The device of claim 1--5 wherein the micronozzle array comprises: a linear array having a plurality of depositors connected in series, wherein a first depositor of the plurality of depositors borders a second depositor on a least one side boundary; a delivery gas distribution channel and an exhaust distribution channel having separate fluid communication with each of the plurality of depositors; and confinement gas distribution trenches disposed between at least the first depositor and the second depositor.  

    PNG
    media_image2.png
    520
    504
    media_image2.png
    Greyscale

As to claim 17, figure 5 [0002-0003], Wirz and McGraw disclose:
17. (Original) The device of claim 1, wherein the die comprises vias, and the solder is excluded from the vias.

As to claim 19, figure 5 [0002-0003], Wirz and McGraw disclose:
19. (Original) The device of claim 1, further comprising: a metal with a low coefficient of thermal expansion (CTE) over the temperature range between room temperature and a reflow temperature of the solder to bond the die 210 to the carrier plate 240.  

As to claim 21, figure 5 [0002-0003], Wirz and McGraw disclose:
21. (Original) The device of claim 1, further comprising: a metal carrier plate 240 bonded to the die 210 with a layer of the solder 230.  

As to claim 22, figure 5 [0002-0003], Wirz and McGraw disclose:
22. (Original) The device of claim 21, wherein the metal carrier plate240  comprises moats 245, wherein excess solder is captured.  

As to claim 23, figure 5 [0002-0003], Wirz and McGraw disclose:
23. (Original) The device of claim 1, wherein the patterned thin film 412 (fig 15, McGraw) is at least one selected from the group consisting of: a metal oxide, and a semiconductor oxide.  

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wirz (20190067232) in view of McGraw (2014/0235012) and further in view of Jang (2009/0079069).

Regarding claims 6-7, figure 5 [0002-0003], the combined teaching of Wirz and McGraw discloses the invention substantially as claimed, except:
6. (Original) The device of claim 3, wherein the stack comprises a gold capping layer.  
7. (Original) The device of claim 3, wherein the stack is disposed on a surface of the die that includes a noble metal.  


Jang discloses a device having metal layer 36 made of well-known material such as gold, aluminum, silver which is a noble metal material, etc [0030].
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Wirz and McGraw to teachings of the capping metal layer made of gold taught by McGraw, because the die with micronozzle array is well known in the art to use for OVJP in the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
Claim 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wirz (20190067232) in view of McGraw (2014/0235012) and further in view of Das (2018/0102470).

Regarding claim 20, figure 5 [0002-0003], the combined teaching of Wirz and McGraw discloses the invention substantially as claimed, except:

20. (Original) The device of claim 19, wherein the metal comprises as least one selected from the group consisting of: molybdenum, and controlled CTE steel.  

Das discloses in figure 1 a device having metal layers 131, 132 made of well-known material such as molybdenum [0082].
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Wirz and McGraw to teachings of the metal layer made of molybdenum as taught by Das, because it is desirous in the art to substitute a well-known material that is readily available to construct the device.

Note, it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07. 

Allowable Subject Matter
Claims 6-7,9,13-17,20 have been withdrawn from indicating of allowability in view of the newly cited references.  
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot in view of the new rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walczyk (2019/0203370) discloses a die with micronozzles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813